UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4280


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SCOTT BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (4:11-cr-00127-FL-1)


Submitted:   October 5, 2012                 Decided:   November 2, 2012


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scott     Brown       appeals      the      district       court’s      judgment

revoking his supervised release and sentencing him to twenty

months of imprisonment.               On appeal, Brown alleges his twenty-

month sentence was plainly unreasonable.                           For the reasons that

follow, we affirm.

            Three     days     into     his       supervised        release,       Brown   was

charged with statutory rape in North Carolina.                             Thereafter, he

was convicted of state charges for indecent liberties with a

minor.       Brown       was   evaluated          by    a     licensed       sex    offender

therapist, who recommended that he participate in a sex offender

treatment program for a period of six months.                          Brown’s probation

officer directed him to do so as part of his modified terms of

release.      Brown,      however,       failed        to    attend    the     sessions     as

required,    in    violation       of    his      terms       of    supervised      release.

Thus, Brown’s probation officer filed a motion for revocation of

his   supervised     release      for     this     violation         and   for     two   other

violations (failure to visit the probation office and failure to

submit truthful and complete reports for three months in a row).

            At     his     revocation          hearing,            Brown   admitted        the

violations and the district court sentenced him to twenty months

of    imprisonment,        departing        above           his     advisory       Sentencing

Guidelines    range      of    8-14     months     of       imprisonment.          The   court

imposed    sentence       after    hearing         from      both    parties       and   Brown

                                              2
himself,     and   specifically         considering      Chapter     7     of    the

Sentencing Guidelines and relevant 18 U.S.C. § 3553(a) (2006)

factors.      See 18 U.S.C.A. § 3583(e) (West 2000 & Supp. 2011)

(listing § 3553(a) factors that may be considered for revocation

of   supervised    release).        We    find   that     the     district      court

adequately    explained     its   reasons    for     imposing      the    sentence,

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009), and

that   the    sentence    was     not    otherwise      plainly     unreasonable.

United States v. Thompson, 595 F.3d 544, 546-47 (4th Cir. 2010)

(providing review standard).

             Accordingly,    we    affirm.         We    dispense        with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                         3